DETAILED ACTION
This Office Action is in response to RCE filed May 4, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear how the claimed “intrinsic 3C triangular defect” recited on lines 7-8 is formed, because (a) Applicants originally disclosed in paragraph [0070] of current application that “The intrinsic 3C triangular defect T is a defect formed along a step-flow growth direction (<11-20> direction) toward a direction such that an apex of the triangle and an opposite side (base side) thereof are arranged from upstream to downstream”, and that “The intrinsic 3C triangular defect T is formed such that a layer having the 3C polytype expands from a foreign matter (particle), which exists on the SiC single crystal substrate before epitaxial growth as a starting point, along the offset-angle of the substrate and is exposed to the surface of the epitaxial layer 2”, (b) Applicants also originally disclosed in paragraph [0082] of current application that “The intrinsic 3C triangular defect is formed with the foreign matter existing on the SiC single crystal substrate as a nucleus”, and that “Examples of the nucleus include silicon droplets produced by nucleation of a part of the raw materials in the growth space or on the surface of the SiC single crystal substrate, SiC precipitation of a polytype different from a polytype of substrate, or the like”, (c) Fig. 7 of Ohno et al. (US 9,957,638) shows the same growth process, (d) however, Applicants continued to argue in the REMARKS filed May 4, 2022 that the 3C triangular defect disclosed by Ohno et al. is not the claimed intrinsic 3C triangular defect since different growth parameters were used between Applicants and Ohno et al., and (d) in this case, it is not clear how the claimed intrinsic 3C triangular defect is formed, whether the growth temperature should be varied as shown in Fig. 5 of current application, how the variation of the growth temperature shown in Fig. 5 of current application affects the mechanism of formation of the claimed intrinsic 3C triangular defect, and whether the process of forming the claimed intrinsic 3C triangular defect is enabled or Applicants failed to disclose the best mode of forming the claimed intrinsic 3C triangular defect.
(2) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: specific growth parameters of the claimed epitaxial layer such as that shown in Fig. 5 of current application, because it appears that Applicants argued in the REMARKS filed May 4, 2022 that only a certain growth parameter is conducive to the formation of the claimed “intrinsic 3C triangular defect” recited on lines 7-8 of claim 1, and the originally disclosed foreign matter acting as a nucleus is not sufficient for formation of the claimed intrinsic 3C triangular defect, which does not appear to make sense since Applicants did not originally disclose that the variation of the growth temperature is a critical parameter for forming the claimed intrinsic 3C triangular defect.
(3) Also regarding claim 1, it is not clear whether the claimed “wavelength of 540 nm to 600 nm” recited on line 11 refers to a single intrinsic 3C triangular defect emitting light with the entire spectrum of the claimed wavelength of 540 nm to 600 nm, or whether one intrinsic 3C triangular defect emits light having a peak wavelength of, for example, 540 nm and another intrinsic 3C triangular defect emits light having a peak wavelength of, for example, 600 nm.
(4) Further regarding claim 1, if it is the latter, it is not clear what the differentiating factor is between the two or more intrinsic 3C triangular defects such that the two or more intrinsic 3C triangular defects emit light having different peak wavelengths.
Claims 2-4, 6 and 9 depend on claim 1, and therefore, claims 2-4, 6 and 9 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 9 are rejected under 35 U.S.C. 103 as obvious over Ohno et al. (US 9,957,638) in view of Yazdanfar et al. (“Effect of process parameters on dislocation density in thick 4H-SiC epitaxial layers grown by chloride-based CVD on 4° off-axis substrates,” manuscript for “SILICON CARBIDE AND RELATED MATERIALS 2013, PTS 1 AND 2, 159-162 (2014).”) in view of Nishiguchi et al. (US 2016/0326668)
In the below prior art rejection, the claim limitation “the intrinsic 3C triangular defect is a defect which glows with a photoluminescence light having a triangular shape and a wavelength of 540 nm to 600 nm when irradiated with ultraviolet light” recited on lines 10-12 of the amended claim 1 specifies an intended use or field of use, and is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 1, Ohno et al. disclose a SiC epitaxial wafer (Fig. 7) comprising: a SiC single crystal substrate (4H-SiC SUBSTRATE) of which a main surface has an off-angle of 0.4° to 5° with respect to (0001) plane in a <11-20> direction (col. 3, lines 17-19); and an epitaxial layer (EPITAXIAL LAYER) provided on the SiC single crystal substrate, wherein an intrinsic 3C triangular defect density of 0.1 pieces/cm2 or less (SiC epitaxial wafers corresponding to one of four (B) samples in Fig. 4), because (a) Fig. 7 shows a formation mechanism of an intrinsic 3C triangular defect, and (b) whether or not the four (B) samples are measured for 3C triangular defects, when the entire triangular defects have a density of 0.1 pieces/cm2 or less, the intrinsic 3C triangular defect density would also have a density of 0.1 pieces/cm2 or less, and the intrinsic 3C triangular defect is inherently a defect which glows with a photoluminescence light having a triangular shape and a wavelength of 540 nm to 600 nm when irradiated with ultraviolet light, which is also directed to an intended use as discussed above.
Ohno et al. differ from the claimed invention by not showing that the epitaxial layer has a basal plane dislocation density of 0.1 pieces/cm2 or less where the basal plane dislocation density is a density of basal plane dislocations extending from the SiC single crystal substrate to a top surface of the epitaxial layer, and a diameter of the SiC single crystal substrate is 150 mm or more.
Yazdanfar et al. disclose a SiC epitaxial wafer (Title and Abstract) comprising: a SiC single crystal substrate (4H-SiC) of which a main surface has an off-angle of 0.4° to 5° in <11-20> direction (lines 2-4 under Experimental), and an epitaxial layer provided on the SiC single crystal substrate, wherein the epitaxial layer has a basal plane dislocation density of 0.1 pieces/cm2 or less (0 for C/Si = 0.6 or 0.7 in Fig. 3, and line 9 of first paragraph under Fig. 3) where the basal plane dislocation density is a density of basal plane dislocations extending from the SiC single crystal substrate (Abstract) to a top surface of the epitaxial layer (last sentence of Abstract).
Since both Ohno et al. and Yazdanfar et al. teach a SiC epitaxial wafer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the epitaxial layer disclosed by Ohno et al. can have a basal plane dislocation density of 0.1 pieces/cm2 or less, because (a) a density of dislocations including a density of basal plane dislocations is what one of ordinary skill in the art has been striving to reduce during an epitaxial growth of semiconductor materials including SiC such that semiconductor layers formed on the semiconductor materials would have a less defect density, and semiconductor devices formed on the semiconductor materials would have better performance, (b) Yazdanfar et al. disclose a method of forming an epitaxial SiC wafer where the basal dislocation density can be reduced, and (c) the claim is prima facie obvious without showing that the claimed range of the basal plane dislocation density achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Further regarding claim 1, Ohno et al. in view of Yazdanfar et al. differ from the claimed invention by not showing that a diameter of the SiC single crystal substrate is 150 mm or more.
Yazdanfar et al. disclose that the substrates are 1.5 × 1.5 cm2 (lines 2-3 under Experimental).
In addition, Nishiguchi et al. disclose a SiC epitaxial wafer (Fig. 1), where a diameter of a SiC single crystal substrate is 150 mm or more (diameter not less than 150 mm in [0033]).
Since both Ohno et al. and Nishiguchi et al. teach a SiC epitaxial wafer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the diameter of the SiC single crystal substrate can be within the claimed range, because (a) a SiC substrate having a diameter of 150 mm or more has been well-known and commonly used as disclosed by Nishiguchi et al., (b) a larger diameter substrate has been commonly employed in semiconductor industry such that more semiconductor devices can be formed on a single substrate, which would reduce the manufacturing cost, and (c) the claim is prima facie obvious without showing that the claimed range of the diameter of the SiC substrate achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 2, Ohno et al. in view of Yazdanfar et al. and further in view of Nishiguchi et al. further disclose that in the epitaxial layer, a basal plane dislocation density in a first region on a SiC single crystal substrate side is inherently higher than a basal plane dislocation density in a second region on a top surface side (last sentence of Abstract of Yazdanfar et al.), because (a) Ohno et al. in view of Yazdanfar et al. and further in view of Nishiguchi et al. satisfy all the other claim limitations, (b) Yazdanfar et al. also disclose reduction of basal plane dislocation density, which suggests that the number of the basal plane dislocations that extend from the SiC single crystal substrate is reduced, and the top surface of the epitaxial layer shows zero basal plane dislocations for the ratio of C/Si of 0.6 or 0.7 in Fig. 3, (c) in other words, the interface region of the SiC single crystal substrate and the epitaxial layer would have a higher basal plane dislocation density since there are a lot more basal dislocations in the SiC single crystal substrate, and (d) if Ohno et al. in view of Yazdanfar et al. and further in view of Nishiguchi et al. do not meet the claim limitation of claim 2, then claim 2 would be indefinite since Applicants do not specifically claim a critical and essential feature to the practice of the claimed invention.
Regarding claim 4, Ohno et al. in view of Yazdanfar et al. and further in view of Nishiguchi et al. further disclose that and a thickness of the first region is 1 µm or less, because (a) Applicants do not specifically claim what “the first region” refers to, and how it is defined, and (b) therefore, a bottommost arbitrary portion of the epitaxial layer that has the claimed thickness can be referred to as the first region.
Regarding claim 6, Ohno et al. further disclose for the SiC epitaxial wafer according to claim 1 that a thickness of the epitaxial layer is 10 µm or more and 400 µm or less (10 µm on lines 5-7 of column 4).
Regarding claim 9, Yazdanfar et al. further disclose for the SiC epitaxial wafer according to claim 4 that the basal plane dislocation density of the first region is 10 or more times greater than the basal plane dislocation density of the second region, because (a) there inherently are basal plane dislocations in the first region as implied on the last line of Abstract, and there are zero dislocations in the second region for the C/Si ratio of 0.6 or 0.7 as shown in Fig. 3, and (b) therefore, the claim limitation would be met automatically since any number is 10 or more times greater than zero.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (US 9,957,638) in view of Yazdanfar et al. (“Effect of process parameters on dislocation density in thick 4H-SiC epitaxial layers grown by chloride-based CVD on 4° off-axis substrates,” manuscript for “SILICON CARBIDE AND RELATED MATERIALS 2013, PTS 1 AND 2, 159-162 (2014).”) in view of Nishiguchi et al. (US 2016/0326668) as applied to claim 2 above, and further in view of Myers-Ward et al. (“Spontaneous Conversion of Basal Plane Dislocations in 4° Off-Axis 4H-SiC Epitaxial Layers, Crystal Growth & Design 14 (2014) pp. 5331-5338.)  The teachings of Ohno et al. in view of Yazdanfar et al. and further in view of Nishiguchi et al. are discussed above.
Ohno et al. in view of Yazdanfar et al. and further in view of Nishiguchi et al. differ from the claimed invention by not showing that the SiC single crystal substrate and the epitaxial layer have the same conductivity type, the epitaxial layer includes a buffer layer and a drift layer from the SiC single crystal substrate side in this order, a carrier concentration of the buffer layer is higher than a carrier concentration of the drift layer, and the buffer layer includes the first region.
Myers-Ward et al. disclose that a SiC single crystal substrate and an epitaxial layer have the same conductivity type (Fig. 7), the epitaxial layer includes a buffer layer and a drift layer from the SiC single crystal substrate side in this order, a carrier concentration of the buffer layer is higher than a carrier concentration of the drift layer, and the buffer layer includes the first region (Fig. 7).
Since both Ohno et al. and Myers-Ward et al. teach an SiC epitaxial wafer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed configuration can be formed in the SiC epitaxial wafer disclosed by Ohno et al. in view of Yazdanfar et al. and further in view of Nishiguchi et al. as disclosed by Myers-Ward et al., because the SiC epitaxial wafer disclosed by Ohno et al. in view of Yazdanfar et al. and further in view of Nishguchi et al. can be employed to form the device structure shown in Fig. 7 of Myers-Ward et al. as one of its applications.

Response to Arguments
Applicants' arguments filed May 4, 2022 have been fully considered but they are not persuasive.
The Examiner notes that Applicants continued to argue that the 3C triangular defects disclosed by Ohno et al. formed in the manner (substantially) identical to Applicants’ method are not the claimed intrinsic 3C triangular defect, but rather the surface triangular defect without providing any evidence.  Therefore, the Examiner added the 35 USC 112(b) rejections above questioning how the claimed intrinsic 3C triangular defect is formed.
In addition, it appears that Applicants argued that their growth parameters for the epitaxial layer such as that shown in Fig. 5 of current application are the only growth parameters that result in the claimed intrinsic 3C triangular defect, which is not a persuasive argument.  Furthermore, it appears that the variation of the growth temperature shown in Fig. 5 of current application is for controlling the quality of the epitaxial layer and dislocation density rather than controlling the formation of the intrinsic 3C triangular defect, because (a) Applicants did not originally disclose that the variation of the growth temperature of the epitaxial layer is critical in forming the claimed intrinsic 3C triangular defect, and (b) Applicants did not originally disclose how to control formation of the claimed intrinsic 3C triangular defect by selecting proper growth parameters of the epitaxial layer.
The following responses written by the Examiner for the Final Office Action mailed February 7, 2022 are still relevant to the arguments that Applicants made in the REMARKS filed May 4, 2022:
“Applicants’ arguments in the REMARKS are basically that the prior art reference of Ohno et al. does not disclose detecting the 3C triangular defects by a photoluminescence imaging method, and therefore, Ohno et al. do not disclose the claimed “intrinsic” 3C triangular defects.  These arguments are not persuasive for the following reasons: (a) Applicants originally disclosed in paragraph [0061] of current application that “Therefore, it is preferable that a detection is performed by using a photoluminescence image in which photoluminescence light is used, and defects glow with the photoluminescence light when exposed to ultraviolet light (emphasis added)”.  Therefore, it is clear that the claimed intrinsic 3C triangular defects may preferably be observed by using a photoluminescence imaging method, but Applicants did not originally disclose that a photoluminescence imaging is the one and only one method to observe the claimed intrinsic 3C triangular defects.  (b) In addition, Applicants originally disclosed in paragraph [0070] of current application that “The intrinsic 3C triangular defect T is a defect formed along a step-flow growth direction (<11-20> direction) toward a direction such that an apex of the triangle and an opposite side (base side) thereof are arranged from upstream to downstream”, and that “The intrinsic 3C triangular defect T is formed such that a layer having the 3C polytype expands from a foreign matter (particle), which exists on the SiC single crystal substrate before epitaxial growth as a starting point, along the offset-angle of the substrate and is exposed to the surface of the epitaxial layer 2.”  (c) Ohno et al. disclose that “The triangle defect grows, with the step-flow growth, starting from the SiC dust attached to the substrate, or from the SiC dust dropped onto the substrate surface before the epitaxial growth”, and that “That is, it grows in the shape of triangle from the SiC dust as the apex thereof while increasing its area with keeping the symmetrical shape thereof; and thus, the size of the triangle is larger when the triangle is formed earlier as well as thickness of the epitaxial growth is thicker” on lines 3-10 of column 5.  (d) Therefore, it is clear that, even though Ohno et al. do not disclose the same measurement method as Applicants originally disclosed, the 3C triangular defects disclosed by Ohno et al. are formed in the same method as disclosed by Applicants, and therefore, the 3C triangular defects disclosed by Ohno et al. should be the claimed intrinsic 3C triangular defects that Applicants originally disclosed.  (e) If Ohno et al. do not disclose the claimed intrinsic 3C triangular defects as Applicants argue in the REMARKS, then claim 1 would be indefinite, because the same formation mechanism of the 3C triangular defects of Ohno et al. and Applicants result in different 3C triangular defects.
Applicants’ arguments in the REMARKS traversing the prior art rejection by mentioning the epitaxial growth method are not persuasive, because Applicants claim a SiC epitaxial wafer, not a method of manufacturing a SiC epitaxial wafer.  In addition, Applicants do not provide any evidence that the method disclosed in the original specification is the only method of forming the claimed SiC epitaxial wafer.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka et al. (US 9,966,249)
Ellison et al. (US 8,492,772)
Tsuchida et al. (US 10,354,867)
Konstantinov (US 9,425,262)
Kitou et al. (US 8,470,091)
Edgar et al. (US 8,823,014)
Powell et al. (US 6,165,.874)
Kojima et al. (US 7,635,868)
Neudeck et al. (US 6,783,592)
Powell et al. (US 6,488,.771)
Neudeck et al. (US 6,461,944)
Powell et al. (US 5,915,194)
Larkin et al. (US 5,363,800)
Ellison et al. (US 7,531,433)
O’Loughlin et al. (US 7,230,274)
Kong et al. (US 5,011,549)
Kataoka et al. (US 6,853,006)
Sumakeris et al. (US 6,849,874)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 9, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815